STONE, J.
The rule is well settled, on both sides of the Atlantic, that no contract is of any validity whatever, if *567either of the contracting parties be of unsound mind. Such contract is wanting in the essential element — the concurring assent of two minds ; and hence the law pronounces it absolutely void. This rule is alike applicable to the marriage contract. — Bishop on Marriage and Divorce, § 177; Bright on Husband and Wife, vol. 1, p. 2.
There is some diversity in the opinions of jurists, as to the degree of mental imbecility necessary to avoid the contract; but all agree, that it is umsoundness, and not mere weakness of mind, unless that weakness be so considerable as to amount to derangement. — Bishop on M. and D. § 178 ; Wightman v. Wightman, 4 John. Ch. 343. The faculties of a sound mind are links, composing a chain. These links may be worn and weakened, and still the chain exists. Break or destroy one of them, and the unity and continuity are gone.
The doctrine is also well settled, that lunacy of one of the parties will avoid a marriage contract; (Bish. on M. and D. § 187; Crump v. Morgan, 3 Ired. Eq. 91, and cases cited;) but it is equally well settled, that this, like other contracts, if made during a lucid interval, will be upheld. — Bishop on M. and D. § 180 ; Crump v. Morgan, supra. In such cases, there is the concurring assent of two minds; and this is the test. To this contract, the general rules, of law are applicable; viz., that the party who sets up insanity or lunacy must prove it; and having once established the existence of lunacy, the onus is cast on the other party, to prove by testimony equally convincing, that the particular contract was entered into during a lucid interval.. — Browning v. Kean, 2 Phill. 69; Bishop on M. and D. § 184.
The authorities are also equally clear, that if a marriage contract be void, by reason of the insanity of one of the parties, the legal sequence is, that no decree of divorce is necessary to' restore the parties to their original rights._ Ex parte Turney, 1 Ves. & Beames, 140. Yet we cordially approve the sentiment of the distinguished chancellor of New York, that “ the fitness and propriety of a judicial decision, pronouncing the nullity of such a marriage, is very apparent, and is equally conducive to good order and decorum, and to the peace and conscience of the party.” — Wightman v. Wightman, supra; Crump v. Morgan, supra, where most of the authorities are ably collated.
*568Applying these rules to the case before us : The proof establishes the proposition, that in 1822 or ’23, Mr. Rawdon, after his recovery from a fever, was left with his reason dethroned. Improvement and apparent recovery soon supervened ; and in 1826, he intermarried with the complainant. For some time before, at the time of the marriage, and for six years afterwards; no fact or circumstance is brought to our knowledge, from which we can infer the slightest mental alienation. Insane impulses, and monomania, again developed themselves, — and the bloody tragedy recorded in the testimony fills the appalling picture. At the time of the marriage, was he incapable of understanding the nature of the contract he was entering into ? Was he incapable of taking care of himself and his property ? It may be the case, that the testimony of Mr. Rawdon’s recovery before the marriage is not fully satisfactory. His subsequent relapse strengthens the inference that the malady was not entirely healed. Do these justify us in visiting on these parties the consequences which must result from declaring the marriage void ? In this case, there is no living offspring to suffer by the sentence ; but the rule, if we adopt it, may, in some future proceeding, illegitimate a household. We need not now solve this vexed problem. — See Parker v. Parker, 2 Lee, (Eng. Eccl. Rep.) 382.
These parties were married in 1826. Six years afterwards, in 1832, Mrs. Rawdon had notice that Mr. Rawdon was insane. She slumbered on her known rights twenty-two years, and filed this bill in 1854. Courts of-equity, for the peace of society, discourage antiquated and stale demands; and acting on this inherent doctrine, refuse to interfere where there has been long acquiescence. — Story’s Equity, §§ 1520, 1520 a, 1521, and notes. Again, courts of equity act on the analogies of the limitations governing actions at law. If this marriage be void, the marital rights of Mr. Rawdon never attached to the property in possession of Mrs. Rawdon. If, in a proper case, suit be brought to recover personalty, the limitation is six years; if realty, ten years. Lapse of time is a bar to relief in this case ; and the parties, as to the property, must be left to their remedies at law, if they have any.
The decree of the chancellor is affirmed.